UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7064


JAMES B. CURRY,

                    Plaintiff - Appellant,

             v.

UNITED STATES SUPREME COURT; SCOTT S. HARRIS, Clerk of Court for
Supreme Court of the United States,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Joseph F. Anderson, Jr., Senior District Judge. (1:16-cv-02733-JFA)


Submitted: December 21, 2017                                Decided: December 28, 2017


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


James B. Curry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James B. Curry seeks to appeal the district court’s order directing the district court

clerk to again mail a copy of the magistrate judge’s report and recommendation to Curry

and permitting Curry to file objections within 14 days of service.          This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Curry seeks to

appeal is neither a final order nor an appealable interlocutory or collateral order. *

Accordingly, we dismiss the appeal for lack of jurisdiction and deny Curry’s pending

motions to subpoena a legal log report, for default or summary judgment, to expedite

service and decision, for an investigation into misconduct, and to compel. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




       *
        Although the district court adopted the magistrate judge’s recommendation and
dismissed Curry’s complaint without prejudice before we considered this appeal, the
doctrine of cumulative finality does not cure the jurisdictional defect. Equip. Fin. Grp. v.
Traverse Comput. Brokers, 973 F.2d 345, 347-48 (4th Cir. 1992) (holding that doctrine of
cumulative finality only applies where order appealed from could have been certified
under Fed. R. Civ. P. 54(b)); see In re Bryson, 406 F.3d 284, 288 (4th Cir. 2005) (noting
that “a premature notice of appeal from a clearly interlocutory decision” cannot be saved
under doctrine of cumulative finality (internal quotation marks omitted)).



                                             2